DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for continued examination of application 16/803,949 (02/27/20) filed on 01/27/22.
Allowable Subject Matter
Claims 1, 3 - 5, 7 - 8 and 10 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiawei Huang, Reg. No. 43,330 on Tuesday, February 15th, 2022.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 4, 5, 7 and 8.  Please cancel claim 9.
  1. (Currently Amended) A working method for a financial card with function of fingerprint verification, comprising:
Step S1, receiving, by the financial card, at least one command from a host computer;
Step S2, determining, by the financial card, a type of [[ a]] one of the at least one command is a verifying command and the verifying command is specifically a fingerprint verifying command
executing, by the financial card, card holder verification according to a fingerprint of a user; 
and returning, by the financial card, information related to the card holder verification to the host computer, wherein the financial card comprises a fingerprint collector and a 
and, before the Step S2, the method further comprises: 
receiving, by the financial card, a boot-up event, wherein the receiving, by the financial card, the boot-up event comprises: the financial card being powered up, or the power key being pressed by the user; 
executing, by the financial card, boot-up verification according to a self-stored user registration fingerprint and a fingerprint input by a user, wherein the fingerprint input by the user is obtained from the fingerprint collector,
executing the Step S2 when the boot-up verification is successful
and when the boot-up verification is successful, the Step S2 further comprises: 
determining, by the financial card, the type of one of the at one command further comprises: a processing option acquiring command and an application data reading command; 
when the financial card determines the type of one of the at least one command is the processing option acquiring command, Step S4, sending, by the financial card, file information comprising record information related to a self-stored online verification code to the host computer, wherein the record information related to the self-stored online verification code comprises a short file identification of a file where the self-stored online verification code is located and a corresponding record number; and
when the financial card determines the type of one of the at least one command is the application data reading command, Step S5, sending, by the financial card, application data comprising the self-stored online verification code corresponding to the record information of the self-stored online verification code to the host computer.


4. (Currently Amended) The method of claim 1, wherein the executing, by the  when the computed fingerprint feature is consistent with the fingerprint feature of the self-stored user registration fingerprint, the boot-up verification is successful; otherwise, the boot-up verification is failed;
[[if]]when the boot-up verification is successful, the method further comprises: storing, by the financial card, the computed fingerprint feature;
wherein the fingerprint verifying command is specifically an online fingerprint verifying command;
wherein the executing, by the financial card, card holder verification according to a fingerprint of a user and returning, by the financial card, information related to the card holder verification to the host computer comprises:
sending, by the financial card, the stored computed fingerprint feature to the host computer.

5. (Currently Amended) The method of claim 1, wherein the financial card executes boot-up verification according to self-stored user registration fingerprint and the fingerprint input by the user, and when the boot-up verification is successful, the method further comprises: storing, by the financial card, a result of successful verification;
wherein the fingerprint verifying command is specifically an offline fingerprint verifying command; and
wherein the executing, by the financial card, card holder verification according to a fingerprint of a user and returning, by the financial card, information related to the card holder verification to the host computer comprises: generating, by the financial card, information that offline fingerprint verification is successful according to the stored result of successful card holder verification and sending the information that the offline fingerprint verification is successful to the host computer.

7. (Currently Amended) The method of claim 1, wherein the executing, by the  when the computed fingerprint feature is consistent with the fingerprint feature of the self-stored user registration fingerprint, the boot-up verification is successful; otherwise, the boot-up verification is failed; 
when the boot-up verification is successful, the method further comprises: storing, by the financial card, the computed fingerprint feature; 
wherein the file information sent by the financial card to the host computer further comprises recording information of the computed fingerprint feature; 
wherein the application data sent by the financial card to the host computer further comprises the computed fingerprint feature corresponding to the recording information of the computed fingerprint feature

8. (Currently Amended) The method of claim 1, wherein the fingerprint verifying command is specifically an offline fingerprint verifying command;
wherein the executing, by the financial card, card holder verification according to the[[a]] fingerprint of the[[a]] user and returning, by the financial card, information related to the card holder verification to the host computer comprises: obtaining, by the financial card, the fingerprint input by the user; executing, by the financial card, card holder verification on the fingerprint input by the user according to the self-stored user registration fingerprint when the financial card obtains the fingerprint input by the user; when the card holder verification is successful, returning, by the financial card, the information that offline fingerprint verification is successful to the host computer; otherwise, returning, by the financial card, information that the offline fingerprint verification is failed to the host computer.

9. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (12/30/21), pgs. 6 - 8 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (12/30/21), pg. 9 - 11 which distinguish the claimed invention from the closest prior art references listed below.
Wagner, US Pub. No. 2018/0211022;
Gomez, US Pat. No. 9,600,808;
Davis, US Pub. No. 2010/0245037;
Sambhar, US Pub. No. 2020/0302428; and
Fomitchev, US Pub. No. 2010/0038418.
Also, see applicant’s remarks (pgs. 6 - 9) associated with the interview (02/15/22) which further distinguishes the claimed invention from the prior art reference Van Os, US Pat. No. 10,496,808.
Van Os, US Pat. No. 10,496,808 is relevant because of the device’s use of fingerprint authentication.  In Van Os a transaction-specific dynamic security code is provided or released rather than sending a self-stored online verification code from the financial card to a host computer as claimed. 
With respect to the non-patent literature reference(s) listed below:
“Fingerprint security for protecting EMV payment cards,” by Himanshu Vats; Ron Ruhl; and Shaun Aghili.  2015 10th International Conference for Internet Technology and Secured Transactions (ICITST).  Pgs. 95 - 101.  (hereinafter Vats)
Vats is relevant to financial card(s) (i.e., EMV payment card(s)) with biometric/ fingerprint security.  Vats does not address all the particular attributes of the claimed invention however, such as a boot up event; boot-up verification; and sending a self-stored online verification code to a host computer.
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1, 3 - 5, 7 - 8 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to financial cards with fingerprint verification.
“Secure Swipe machine with help of biometric security,” by Akhilesh Singh; Sweta Singh; and Rakesh Kumar.  Published:  2016 International Conference on Electrical, Electronics, and Optimization Techniques (ICEEOT).  Pgs. 1056 - 1061.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697